After this Court had decided the appeal brought here in a foreclosure case under the style of McCaskill Investment Company v. Green, 97 Fla. 290, 120 Sou. Rep. 555, and had affirmed the decree appealed from in all respects except as to attorneys' fees, the McCaskill Investment Company, as complainant in this suit, filed its bill in the Circuit Court of Holmes County to rescind the contract out of which grew the mortgage which was foreclosed in the proceedings affirmed here on the appellate proceedings referred to. Special relief of various kinds was prayed, including that of injunction against Green, the successful appellee in the previous case, to prohibit him from enforcing the foreclosure decree that this Court had affirmed on McCaskill Investment Company's appeal in the foreclosure case.
The present case was fully tried in the court below on bill, answer and testimony taken. On final hearing the Chancellor dissolved a temporary injunction that he had granted and dismissed complainant's bill of complaint on its merits. This appeal is from the final decree dismissing the bill. *Page 635 
To review and discuss in detail the pleadings and facts of this case would subserve no useful purpose. Assuming that the bill of complaint was maintainable at all, as against the objection that it was an attempted indirect method of relitigating what had already been decided on the appeal taken in the foreclosure case, it is not at all established by the present record that the Chancellor clearly erred in dismissing the bill on its merits as the equities appeared from the pleadings and the evidence; therefore, the decree should be, and is hereby affirmed on the authority of Peacock Hotel Co. v. Shipman, 103 Fla. 633, 138 Sou. Rep.44 (second headnote), and kindred cases.
Affirmed.
WHITFIELD, ELLIS and BUFORD, J. J., concur.